


Exhibit 10.1




THE HAIN CELESTIAL GROUP, INC.
2015-2019
EXECUTIVE INCENTIVE PLAN




I.    INTRODUCTION


1.1. Purpose. The purpose of this Plan is to recruit and retain highly qualified
executives and other employees, to provide incentives to such individuals to
attain the goals of The Hain Celestial Group, Inc. (the "Company") and its
Affiliates (as defined below) and to provide incentive compensation based on the
performance of the Company in order to enhance stockholder value. The Plan is
designed to ensure that awards payable hereunder are deductible under
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder (the "Code").
1.2. Description. This Plan is the means by which the Committee shall determine
and implement incentive awards for participating employees hereunder.
1.3. Term. This Plan shall be effective as of July 1, 2014 and shall provide for
awards that may be granted through and including the 2019 fiscal year of the
Company, unless earlier terminated pursuant to Section 7.1.
II.    DEFINITIONS


As used in this Plan, the following terms shall have the following meanings:
"Affiliate" means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.
"Annual Incentive Award" means the award payable with respect to a fiscal year
of the Company determined in accordance with Article V hereof.
"Award" means an Annual Incentive Award or Long-Term Incentive Award under the
Plan, whether in the form of cash, stock, restricted stock, stock units or other
forms of stock-based awards, or any combination thereof, provided that any such
stock-based awards shall be issued pursuant to and be subject to the terms and
conditions of the Stock Plan.
"Base Compensation" means the base rate of salary payable to a Participant as
most recently reflected on the books and records of the Company, prior to any
reduction under a salary reduction agreement pursuant to section 401(k) or
section 125 of the Code, but shall not include (without limitation) cost of
living allowances, fees, retainers, bonuses, commissions, incentive awards,
prizes, employee benefits, fringe benefits, expense allowance or similar
payments or assignment premiums for expatriates and third country nationals.
"Board" means the Board of Directors of the Company.
"Cause" means a Participant's continued gross neglect or material failure in the
performance of the Participant's duties and obligations to the Company or
willful and malicious misconduct on the Participant's part in connection with
the performance of the Participant's duties, including, but not limited to,
criminal acts, acts of malfeasance, dishonesty, or willful neglect in the
performance of the Participant's duties or other acts that adversely affect the
business of the Company;
provided, however, that if a Participant is party to an employment agreement or
change in control agreement with the Company, "Cause" shall have the meaning set
forth in such agreement.

1

--------------------------------------------------------------------------------




"Change in Control" means any of the following:
(a)
the acquisition by any person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of 50% or more of the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (“Voting Stock”); provided, however, that for purposes of this
clause (a), the following acquisitions shall not constitute a Change in Control:
(i) any issuance of Voting Stock of the Company directly from the Company that
is approved by the Incumbent Board (as defined below), (ii) any acquisition by
the Company of Voting Stock of the Company or (iii) any acquisition of Voting
Stock of the Company by any person pursuant to a Business Combination (as
defined below) that complies with clauses (i), (ii) and (iii) of clause (c)
below; or

(b)
during any period of one year beginning on or after the date hereof, individuals
who, as of the date hereof, constitute the Board (the “Incumbent Board”), cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a member of the Board ( a “Director”)
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
Directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board; or

(c)
consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, (ii) no person (other than the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
and (iii) at least a majority of the members of the board of directors of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

(d)
the stockholders of the Company approve (a) the sale or disposition by the
Company (other than to a subsidiary of the Company) of all or substantially all
of the assets of the Company, or (b) a complete liquidation of the Company



provided, however, that if a Participant is party to an employment agreement or
change in control agreement with the Company, “Change in Control” shall have the
meaning set forth in such agreement.
"Committee" means the Compensation Committee of the Board or subcommittee
thereof consisting of two or more members of the Board, each of whom shall be an
"outside director" within the meaning of Section 162(m) of the Code and
"non-employee director" within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended."
"Good Reason" means the occurrence of: (i) a diminution in Participant's
position, duties and responsibilities, (ii) a reduction in Participant’s annual
base salary; (iii) any material reduction in compensation opportunity (including
achievability) or benefits provided under any compensation, incentive, employee
benefit or welfare plan or program of the Company or any subsidiary in which a
Participant participates before the Change in Control; or (iii) a relocation of
the Participant's principal place of employment by more than fifty (50) miles.
"Long-Term Incentive Award" means the award payable to a participant with
respect to a Long-Term Performance Period as determined pursuant to Article VI.

2

--------------------------------------------------------------------------------




"Long-Term Performance Period" means a period specified by the Committee during
which specified Performance Measure(s) must be attained in order for the
Long-Term Incentive Award to be payable for that period. A Long-Term Performance
Period shall be expressed in two or more fiscal years of the Company, as
established by the Committee during the first ninety (90) days of the Long-Term
Performance Period. Performance periods may be concurrent or consecutive.
"Participant" means an employee of the Company who is selected to participate in
the Plan by the Committee pursuant to Article IV hereof.
"Performance Measures" means the criteria established by the Committee, on a
consolidated basis, on the basis of a business unit or geographically based unit
or relative to one or more peer group companies or indices, which can be
expressed either in terms of specified levels of, rates of change or relative
changes in, one or more of the following measures: (a) share price; (b) earnings
per share; (c) return to shareholders (including dividends); (d) return on
equity; (e) revenues; (f) sales; (g) sales by category, brand, territory or
geography; (h) unit growth; (i) customer growth (including new customers and
increased sales to existing customers); (j) EBITDA or EBIT; (k) operating income
or operating profit; (l) net income; (m) gross margin; (n) operating margin;
(o) return on capital or return on invested capital; (p) economic value added;
(q) economic profit; (r) cash flows; (s) cash flow from operations; (t) market
share; (u) inventory levels; (v) inventory days outstanding; (w) consumption;
(x) size of line in total or by category or type; (y) consumer and strategic
investments; (z) advertising, brand and product innovation; (aa) research and
development; (bb) costs; (cc) managing commodity costs; (dd) capital
expenditures; (ee) working capital; (ff) net fixed assets; (gg) accounts
receivable; (hh) days sales outstanding; (ii) period overhead; (jj) expenses;
(kk) productivity; (ll) market capitalization; (mm) customer satisfaction; (nn)
pro forma net income; (oo) return on equity; (pp) return on designated assets;
(qq) expenses; (rr) free cash flow; (ss) cash flow return on investment; (tt)
net profit margin; (uu) cash conversion cycle; and (vv) service levels. Such
criteria will be determined in accordance with generally accepted accounting
principles to the extent applicable or be subject to any Performance Measure
Adjustments may be specified by the Committee.
"Performance Measure Adjustments" means any of the following adjustments to the
Performance Measures as may be specified by the Committee for (i) discontinued
operations, categories, or segments; (ii) acquisitions and mergers;
(iii) divestitures; (iv) cumulative effect of changes in accounting rules and
methods; (v) material impairment or disposal losses; (vi) restructuring or
productivity initiative costs; (vii) product recall or withdrawal;
(viii) business losses from economic, political and legal changes; (ix) retained
and uninsured losses from natural catastrophe; (x) extraordinary items;
(xi) currency fluctuations (xii) stock dividend, split, combination or exchange
of stock, (xiii) financing activities, or (xiv) other unusual or nonrecurring
events. Any Performance Measure Adjustments shall be determined in accordance
with generally accepted accounting principles to the extent applicable.
"Plan" means this The Hain Celestial Group, Inc. 2015-2019 Executive Incentive
Plan, as in effect and as amended from time to time.
"Stock Plan" means the Company’s Amended and Restated 2002 Long-Term Incentive
and Stock Award Plan (or any successor stock incentive plan approved by the
stockholders of the Company), as in effect and as amended from time to time.
III.    ADMINISTRATION


The administration and operation of the Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time to time; provided, however, the
Committee may not delegate its responsibilities under Sections 5.1, 5.2, 5.3,
6.1, 6.2, 6.3 or 7.1(a) below. The Committee shall interpret and construe any
and all provisions of the Plan and any determination made by the Committee under
the Plan shall be final and conclusive. Neither the Board nor the Committee, nor
any member of the Board or the Committee, nor any employee of the Company shall
be liable for any act, omission, interpretation, construction or determination
made in connection with the Plan (other than acts of willful misconduct) and the
members of the Board and the Committee and the employees of the Company shall be
entitled to indemnification and reimbursement by the Company to the maximum
extent permitted by law in respect of any claim, loss, damage or expense
(including counsel’s fees) arising from their acts, omissions and conduct in
their official capacity with respect to the Plan. The Plan shall be interpreted
in view of the intention that any grant of compensation pursuant to the Plan is
intended to qualify as performance-based compensation within the meaning of
Section 162(m) of the Code.

3

--------------------------------------------------------------------------------






IV.    PARTICIPATION


The Chief Executive Officer and each other employee of the Company who is at or
above the level of Senior Vice President or who is considered a key employee and
who the Committee selects for participation in the Plan, shall be eligible to
receive Awards under the Plan.
V.    ANNUAL INCENTIVE PROGRAM


5.1. Establishment of Performance Measures, Etc. Within the first ninety
(90) days of each fiscal year of the Company, the Committee shall establish the
terms and conditions for the payment of Annual Incentive Awards under the Plan,
including, without limitation, (i) the eligible Participants under the Plan,
(ii) the Performance Measure(s), including any Performance Measure Adjustments,
and (iii) the formula for calculating the amount of such Awards (e.g., the
specified level of the Performance Measure(s) and the percentage of each
Participant’s Base Compensation that is payable at each such specified level).
Performance Measures may differ from Participant to Participant and from Award
to Award.
5.2. Determination of Annual Incentive Award. The Annual Incentive Award for
each Participant shall be determined by applying the formula approved by the
Committee pursuant to Section 5.1. The Committee may reduce, but not increase,
the Annual Incentive Award payable to a Participant in the Committee’s sole
discretion and to take into account any factors as the Committee deems
appropriate, including the individual performance of a Participant. In no event
shall the amount of the Annual Incentive Award payable to any Participant
attributable to a fiscal year exceed $15,000,000 (such amount having been
established to take into account increases in Base Compensation and inflation
during the five-year term of the Plan as set forth in Section 1.3).
5.3. Certification of Achievement of Performance Measures. The Committee shall
certify in writing the level of achievement of the Performance Measure(s) as
soon as practicable after the end of the fiscal year for which the determination
is being made and prior to the payment of any Annual Incentive Award.
5.4. Payment of Annual Incentive Award.
(a) As soon as practicable after the expiration of each fiscal year of the
Company, but no later than March 15 of the calendar year after the fiscal year
ends, Participants who remained actively employed until the last day of the
fiscal year shall receive the Annual Incentive Award determined in accordance
with this Article V, except as otherwise provided in this Section below.
(b) A Participant who is involuntarily terminated by the Company or an Affiliate
without Cause on or after February 1st of the fiscal year or dies, becomes
permanently disabled, or retires during the fiscal year shall be eligible for a
prorated Annual Incentive Award for such fiscal year to be paid as soon as
practicable after the expiration of the fiscal year but no later than March 15
of the calendar year after the fiscal year ends, provided that the performance
goal(s) have been satisfied in accordance with this Article V. A Participant who
is a U.S. employee will be considered to have retired if the Participant
terminates employment after the earliest date upon which he or she is eligible
for Social Security retirement benefits. A Participant who is located outside of
the U.S. will be considered to have retired if the Participant terminates
employment after the earliest date upon which he or she is eligible for the
applicable government equivalent to U.S. Social Security retirement benefits.
(c) A Participant is not eligible for an Annual Incentive Award if he or she:
(A) is involuntarily terminated by the Company for Cause prior to payment of the
Annual Incentive Award; (B) is involuntarily terminated by the Company without
Cause prior to February 1 of the fiscal year; or (C) voluntarily terminates
employment (excluding death, retirement or permanent disability) at any time
during the fiscal year.
(d) Notwithstanding the foregoing, in the event of a Change in Control during
the fiscal year, a Participant who is involuntarily terminated by the Company
without Cause or terminates employment for Good Reason during the fiscal year
after the Change in Control shall be eligible during the fiscal year for a
prorated Annual Incentive Award, provided that the performance goal(s) have been
satisfied in accordance with this Article V. The Awards paid pursuant to this
subsection (c) shall be paid promptly but not later than March 15 of the
calendar year following the Change in Control.

4

--------------------------------------------------------------------------------






VI.    LONG-TERM INCENTIVE PROGRAM


6.1. Establishment of Performance Measures, Etc. Within the first ninety
(90) days of the Long-Term Performance Period, the Committee shall establish the
terms and conditions for the payment of Long-Term Incentive Awards under the
Plan, including, without limitation, (i) the eligible Participants under the
Plan, (ii) the Performance Measure(s), including any Performance Measure
Adjustments, (iii) the duration of the Long-Term Performance Period, (iv) the
formula for calculating the amount of such Awards (e.g., the specified level of
the Performance Measure(s) and the percentage of each Participant’s Base
Compensation that is payable at each such specified level), (v) if a
Participant's right to receive an Award following termination of a Participant’s
employment with the Company or upon retirement, death or disability shall be
other than as set forth in Section 6.4(b), and (vi) if the formula for
calculating the amount of such Awards that may be payable in connection with a
Change in Control shall be other than as set forth in Section 6.4(c).
Performance Measures may differ from Participant to Participant and from Award
to Award.
6.2. Determination of Long-Term Incentive Award. The Long-Term Incentive Award
for each Participant shall be determined by applying the formula approved by the
Committee pursuant to Section 6.1. The Committee may reduce, but not increase,
the Long-Term Incentive Award payable to a Participant in the Committee’s sole
discretion and to take into account any factors as the Committee deems
appropriate, including the individual performance of a Participant. In no event
shall the amount of the Long-Term Incentive Award payable to any Participant
attributable to a Long-Term Performance Period exceed $25,000,000 (such amount
having been established to take into account increases in Base Compensation and
inflation during the five-year term of the Plan as set forth in Section 1.3).
6.3. Certification of Achievement of Performance Measures. The Committee shall
certify in writing the level of achievement of the Performance Measure(s) as
soon as practicable after the end of the Long-Term Performance Period for which
the determination is being made and prior to the payment of any Long-Term
Incentive Award.
6.4. Payment of Long-Term Incentive Award.
(a) By no later than March 15 of the calendar year following the end of each
Long-Term Performance Period, Participants who remained actively employed until
the last day of the Long-Term Performance Period shall receive the Long-Term
Incentive Award determined in accordance with this Article VI, except as
otherwise provided in this Section below.
(b) Upon a Participant’s involuntary termination of employment with the Company
without Cause during the second half of a Long-Term Performance Period or upon
retirement (as described in Section 5.4(b)), death or disability during a
Long-Term Performance Period, such Participant shall be eligible for a prorated
Long-Term Incentive Award for such Long-Term Performance Period unless otherwise
specified by the Committee pursuant to Section 6.1(v) above, payable by no later
than March 15 of the calendar year following the end of the Long-Term
Performance Period, provided that the performance goal(s) have been satisfied in
accordance with this Article VI.
(c) A Participant is not eligible for a Long-Term Incentive Award if he or she:
(A) is involuntarily terminated by the Company for Cause prior to payment of the
Long-Term Incentive Award; (B) is involuntarily terminated by the Company
without Cause during the first half of a Long-Term Performance Period; or (C)
voluntarily terminates employment (excluding death, retirement or permanent
disability) at any time during the Long-Term Performance Period.


(d) Notwithstanding the foregoing, in the event of a Change in Control during
the Long-Term Performance Period, a Participant who is involuntarily terminated
by the Company without Cause or terminates employment for Good Reason during the
Long-Term Performance Period after the Change in Control shall be eligible for a
prorated Long-Term Incentive Award for such Long-Term Incentive Period, provided
that the performance goal(s) have been satisfied unless otherwise specified by
the Committee pursuant to Section 6.1(vi) above. The Awards paid pursuant to
this subsection (c) shall be paid promptly but not later than March 15 of the
calendar year following the Change in Control.

5

--------------------------------------------------------------------------------




VII.    GENERAL PROVISIONS


7.1. Amendment and Termination.
(a) The Committee may at any time amend, suspend, discontinue or terminate the
Plan; provided, however, that no such amendment, suspension, discontinuance or
termination shall adversely affect the rights of any Participant to any Award
which has been certified by the Committee pursuant to Section 5.3 or
Section 6.3. To the extent necessary or advisable under applicable law,
including Section 162(m) of the Code, Plan amendments shall be subject to
stockholder approval. All determinations concerning the interpretation and
application of this Section 7.1 shall be made by the Committee.
(b) In the case of Participants employed outside the United States, the Company
or its Affiliates may vary the provisions of this Plan as deemed appropriate to
conform with, as required by, or made desirable by, local laws, practices and
procedures.
7.2. Repayment. If the Company is required to prepare an accounting restatement
to correct an accounting error included in a report on Form 10-Q or 10-K caused
by the misconduct of a Participant, the Participant shall return to the Company,
or forfeit if not paid, any Annual Incentive Award or Long-Term Incentive Award
arising out of the misconduct for or during such restated period.
7.3. Designation of Beneficiary. In the event a Participant dies while entitled
to a payment under the Plan, such payments shall be made to the beneficiary(ies)
designated by the Participant in writing to the Company or, in the absence of
such written designation, to the Participant’s estate.
7.4. Rights Unsecured. The right of any Participant to receive an Award under
the Plan shall constitute an unsecured claim against the general assets of the
Company.
7.5. Withholding Taxes. The Company shall have the right to deduct from the
payment of each Award any federal, state and local taxes required by such laws
to be withheld with respect to any payment under the Plan.
7.6. Miscellaneous.
(a) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its subsidiaries or Affiliates.
(b) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any awards made
under the Plan. No employee, Participant or other person shall have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.
(c) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or his or her beneficiaries shall have the power or right to
transfer, anticipate, or otherwise encumber the Participant’s interest under the
Plan. The Company’s obligations under this Plan are not assignable or
transferable except to a corporation which acquires all or substantially all of
the assets of the Company or any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and his or her beneficiaries, heirs, executors, administrators
or successors in interest.
(d) Section 162(m) and Section 409A of the Code. To the extent that any Award
under this Plan is intended to qualify as "performance-based compensation"
within the meaning of Section 162(m) of the Code or is subject to Section 409A
of the Code, any provision, application or interpretation of the Plan that is
inconsistent with such Sections shall be disregarded with respect to such Award,
as applicable.
(e) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

6

--------------------------------------------------------------------------------




(f) Stock Subject to the Plan. Awards that are made in the form of stock,
restricted stock, stock units or other forms of stock-based awards shall be made
from the aggregate number of shares authorized to be issued under the terms of
the Stock Plan.
(g) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of New York, without reference to the principles of
conflict of laws.
(h) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.
7.7. Stockholder Approval. This Plan shall be conditioned on the receipt of
approval of the Company’s stockholders at the annual meeting of the stockholders
held in 2014. In the event that such approval is not obtained, this Plan and all
awards under the Plan shall be null and void ab initio and of no force and
effect.



7